Van Brunt, P. J. (dissenting):
It seems, to me that the plaintiff was guilty of contributory negligence. It appears from the time he left the curb to the time *103he was struck by the car he never looked either way for the purpose of seeing whether any vehicles were coming in the street. The car must have been close upon him when he stepped upon the track ; yet he did not see it, although it was a lighted car, and there was nothing to obstruct his view.
It has been suggested that the night was a stormy one; that it was raining, snowing and slushy under foot, and that, therefore, the vision of the plaintiff was obstructed. If the plaintiff, in consequence of the condition of the atmosphere, could not see a lighted car on a dark night, it is difficult to see how the driver of the car could see a pedestrian upon a dark street, and it is a curious circumstance that everybody else saw the car except the plaintiff, although they were equally distant therefrom.
Judgment and order affirmed, with costs.